NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 22 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROSA DEL CARMEN GUIDO-ROSALES;                   No.   17-71350
et al.,
                                                 Agency Nos.      A202-006-496
                Petitioners,                                      A202-006-497
                                                                  A208-685-170
 v.                                                               A208-685-171
                                                                  A208-685-172
WILLIAM P. BARR, Attorney General,

                Respondent.                      MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Rosa del Carmen Guido-Rosales, her common-law husband, and three minor

children, all natives and citizens of El Salvador, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) decision denying their applications for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that petitioners failed

to establish a nexus to a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”); Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir.

2008) (evidence supported conclusion that gang victimized petitioner for economic

and personal reasons rather than on account of a protected ground), abrogated on

other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013)

(en banc). Thus, their asylum and withholding of removal claims fail.

      We lack jurisdiction to consider petitioners’ particular social group of family

because they failed to raise this claim before the IJ. See Barron v. Ashcroft, 358

F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency).

      We do not reach petitioners’ remaining contentions concerning their

                                          2                                    17-71350
eligibility for asylum and withholding of removal because the BIA did not reach

them. See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam)

(“In reviewing the decision of the BIA, we consider only the grounds relied upon

by that agency.”).

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they would be tortured by or

with the consent or acquiescence of the government of El Salvador. See Garcia-

Milian, 755 F.3d at 1033-35 (concluding that petitioner did not establish the

necessary “state action” for CAT relief).

      Petitioners’ opposed motion for summary grant of the petition for review

(Docket Entry No. 25) is denied. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-

62 (9th Cir. 2019) (initial notice to appear need not include time and date

information to vest jurisdiction in the immigration court).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                   17-71350